Citation Nr: 1631909	
Decision Date: 08/11/16    Archive Date: 08/23/16

DOCKET NO.  09-39 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Whether new and material evidence has been received to reopen a claim of service connection for a stomach condition.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.E. Tracy, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1977 to August 1981.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

In April 2016, a Board hearing was held via videoconference before the undersigned.  A transcript of the hearing is in the Veteran's record.  During the hearing the Veteran waived initial RO consideration of any additional evidence received since the December 2011 supplemental statement of the case (SSOC).

The issue of service connection for a stomach condition is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The RO denied the Veteran's claim of service connection for a stomach ulcer in an October 1987 decision; the Veteran was properly informed of the adverse decision and his appellate rights in a letter at the time, and he did not timely appeal that decision; new and material evidence was not received during the one-year appeal period.

2.  The evidence received since the October 1987 RO decision is not duplicative of evidence previously submitted; relates to an unestablished fact necessary to substantiate the claim of service connection for a stomach condition; and raises a reasonable possibility of substantiating such claim.


CONCLUSIONS OF LAW

1.  The October 1987 RO decision denying service connection for a stomach ulcer is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).
2.  New and material evidence has been received, and the claim of service connection for a stomach condition may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Given the favorable disposition on the claim to reopen the claim of service connection for a stomach condition, further discussion regarding the duties to notify and assist is not needed.

Legal Criteria, Factual Background, and Analysis

Generally, an unappealed rating decision is final based on the evidence of record at the time of the decision, and may not be reopened or allowed based on such evidence.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  However, if new and material evidence is presented or secured with respect to a claim that has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108.

"New" evidence means existing evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Service connection may be granted for disability resulting from personal injury suffered or disease contracted during active military service, or for aggravation of a pre-existing injury suffered, or disease contracted, during service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish service connection for a disability there must be evidence of: (1) a present disability for which service connection is sought; (2) incurrence or aggravation of a disease or injury in service; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

The Board has reviewed the Veteran's entire record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

Application to Reopen

In an October 1987 decision, the RO denied the Veteran's claim of service connection based on finding that the Veteran did not have a current stomach ulcer and there was no chronicity of symptoms from his in-service complaints of stomach issues, including a probable peptic ulcer.  The Veteran did not appeal the October 1987 RO decision, nor did VA receive any additional evidence during the one-year appeal period.  Hence, the October 1987 RO decision became final, and new and material evidence is required to reopen the claim.  See 38 U.S.C.A. § 5108.  Evidence of record at the time of the October 1987 RO decision included the Veteran's statements, his STRs, and a VA examination.

The STRs show complaints of stomach complaints in September 1978 and November 1978.  He was assessed with gastroenteritis in June 1980.  In November 1980, he complained of three years of intermittent stomach problems.  Probable peptic ulcer was the impression.  However, at the separation examination, the Veteran was not diagnosed with any stomach issue.
Evidence received since the October 1987 decision, includes statements from the Veteran, VA treatment records, private treatment records, a VA examination report, and the Veteran's testimony at the Board hearing.

The Veteran testified that he was treated for his stomach condition soon after service, within one year.  He also testified that he has a current gastrointestinal disorder.  Following the hearing, the Veteran submitted private medical records from Dr. S. dated since 2012.  These records show discussions of GERD, reflux and other gastrointestinal symptoms.  These records indicate that the Veteran has been assessed to have some current gastrointestinal condition.  Lack of a current diagnosis was the basis of the previous denial in 1987.

Other new evidence includes a VA examination in September 2009.  At that time, the Veteran was diagnosed with gastropathy of undetermined cause.  The report provides the following: "It appears from the records that this Veteran continued to have similar [stomach] symptoms involving his GI system for years after separation [from service] with those symptoms still present to this day, according to him."  This evidence also indicates that there is a current condition and there is some indication of chronicity of symptoms over many years.

The Board observes that for the limited purpose of determining whether a claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003).  Accordingly, the Board finds that the claim of service connection for an ischemic disorder is reopened.  See 38 C.F.R. § 3.156(a).


ORDER

New and material evidence has been received to reopen the claim of entitlement to service connection for a stomach disorder and the appeal is granted to this limited extent.


REMAND

A remand is required to obtain a new VA examination.  The Veteran was afforded a VA examination in September 2009, but that examiner gave the following opinion: "Due to lack of medical records from 1987 through mid-2007 (20 years), I am unable to realistically link his current symptomatology today with what he had 20 plus years ago without resort to mere speculation.  Therefore, I suggest that this Veteran's entire civilian medical records be made available to me before considering this request any further."  While records immediately following service were determined to be unavailable, some current treatment records have been associated with the claims file since the examination.  The examination opinion does not offer an opinion with an adequate rationale that the Board can use to base a decision.  Therefore, a new examination should be conducted.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should undertake appropriate development to obtain any outstanding VA and non-VA records pertinent to the Veteran's claim.

2.  Schedule the Veteran for an examination by an appropriate VA examiner to determine the nature, extent and etiology of any stomach condition.  The claims file and copies of all pertinent records must be made available to the examiner for review prior to the examination.  All appropriate tests and studies should be conducted.

Based on the examination and review of the record, the examiner is asked to opine whether it is at least as likely as not (50 percent or more likelihood) that any stomach condition that may be present is etiologically related to the Veteran's active duty service.

The examiner is requested to provide a rationale for any opinion expressed.  The examiner should comment on the Veteran's statements asserting the continued symptomatology since service and the in-service treatment for stomach conditions.

Note: if the examiner concludes that there is insufficient information to provide an etiology opinion without resorting to mere speculation, the examiner should state whether the inability to provide a definitive opinion was due to a need for further information (please identify) or because the limits of medical knowledge had been exhausted regarding the etiology of the claimed condition.

3.  Then, readjudicate the Veteran's claim.  If any benefit sought on appeal remains denied, the appellant and his representative should be provided a supplemental statement of the case and afforded an opportunity to respond.  The case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


